220 Ga. 614 (1965)
140 S.E.2d 837
WASHINGTON
v.
WIDENER, Commissioner, et al.
22773.
Supreme Court of Georgia.
Argued January 11, 1965.
Decided February 4, 1965.
Ruffin & Watkins, J. H. Ruffin, Jr., for plaintiff in error.
Franklin H. Pierce, Congdon & Holley, William P. Congdon, contra.
QUILLIAN, Justice.
Justine W. Washington instituted an equitable action against the members of the Board of Commissioners of Roads and Revenues, the clerk of such board and the Ordinary of Richmond County in the Richmond Superior Court praying that the county commissioners be enjoined from appropriating any moneys for the holding of an election for members of the county board of education and that the ordinary be enjoined from holding the election on November 3, 1964. The judge of the superior court denied a temporary *615 injunction as to all the officials named as defendants in the case. The only assignment of error is that this judgment was contrary to law. There was no supersedeas and counsel for the plaintiff in error admits in argument here that the election has been held.
Hence, it appears that all of the acts against which a temporary injunction was prayed have been consummated and the question as to whether the temporary injunction should have been granted is moot. Griffin v. Grantham, 220 Ga. 474 (139 SE2d 398), and cases therein cited. In this situation there is no question for decision by this court.
Writ of error dismissed. All the Justices concur.